DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Final Office action.  In response to Examiner’s Non-Final Action of 12/10/2021, Applicant, on 01/27/2022, amended Claims 1, 6, 10 and 16. Claim 17 was previously cancelled; Claims 2-5, 7-9, 11-15 and 18-21 are as originally or previously presented. 
Claims 1-16 and 18-21 are pending in this application and have been rejected below.




Response to Amendment

3.	Applicant’s amendments and arguments are acknowledged.

4.	Claim Objection withdrawn in light of  Applicant’s amendments. 

5.	The 35 USC §101 rejection of Claims maintained despite Applicant’s arguments and amendments. 

6.	The prior 35 USC §103 rejection withdrawn, and new 35 USC §103 rejection added in light of Applicant’s arguments and amendments. 



Claim Rejections - 35 USC § 101

7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

8.	Claims 1-16 and 18-21 rejected under 35 U.S.C. 101 because, although they are drawn to statutory categories of system (machine) or method (process), they are also directed to a judicial exception (an abstract idea) without significantly more.   

9.	Claim 10 recites A method for budget driven labor demand allocation, the computer-implemented method comprising:
a budget plan associated with a selected role in a plurality of roles, historic operational data, and live metric data associated with scheduled operations at an item selection area from respective file systems, the budget plan comprising a plurality of goal hours allocated to the selected role at a selected location for a selected time-period; determining a set of hours from the plurality of goal hours to each week in a set of weeks by analyzing the budget plan and live metric data associated with the item selection area using a set of per-role configuration criteria, historic operational data associated with the selected role and a set of per-role metric weights, wherein the live metric data comprises a weekly item delivery schedule for the item selection area; allocating the set of hours from the plurality of goal hours to each week in a set of weeks based on the determination; re-splitting the set of hours allocated to a selected week to each day associated with the selected week; spreading the set of hours across a set of time-segments for a selected day based on a selected forecast spreading routine; outputting a result of the spreading; validating a set of per-role allocation hours conforms with the budget plan during the selected time-period; rounding and smoothing across a user-selected time window to reduce spikes and gaps in the set of hours spread across the user-selected time window while ensuring a match with the budget plan, wherein the rounding and smoothing includes applying a first algorithm, corresponding to the live metric data for the selected role, to smooth hours associated with the selected role of the plurality of roles and applying a second algorithm, different than the first algorithm and corresponding to the live metric data for a second role of the plurality of roles, to smooth hours associated with a second role of the plurality of roles; and outputting the set of per-role allocation hours to the selected role on condition the set of per-role allocation hours are validated based on the budget plan, which is an abstract idea of Certain Methods of Organizing Human Activity, particularly fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations), because allocating hours to a selected role based on scheduled operations, such that they conform to a budget plan, is a business practice for mitigating economic risk; it is also an abstract idea of Mental Processes (particularly mathematical calculations), because applying an algorithm to round and smooth data is a mathematical calculation to transform data which can be performed in the human mind using pen and paper. Claims 1 and 16 recite a similar abstract idea. 
The judicial exception is not integrated into a practical application because the Claims, including additional elements such as a memory; at least one processor communicatively coupled to the memory; a data storage device, communicatively coupled to the at least one processor, a data loader component, implemented on the at least one processor, a month splitter component, implemented on the at least one processor, an intra-day splitter component, implemented on the at least one processor, a smoothing component, implemented on the at least one processor, an assignment component, implemented on the at least one processor, a week splitter component, a validation component, implemented on the at least one processor, computer-implemented, in an extensible markup language (XML) file format, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by paragraphs 253-260 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Dependent Claims 2-9, 11-15 and 18-21 do not integrate the judicial exception into a practical application because the Claims, including additional elements such as those above, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
Dependent Claims 2-9, 11-15 and 18-21 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by paragraphs 253-260 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Therefore, Claims 1-16 and 18-21 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.



Claim Rejections - 35 USC § 103

10.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

11.	Claims 1-3, 6-9 and 16-21 rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US Patent Application Publication 20160342929 A1 - hereinafter Tanaka) in view of Kosiba et al. (US Patent Application Publication 20120016711 A1 - hereinafter Kosiba) in view of Burks et al. (US Patent Application Publication 20130103442 A1 - hereinafter Burks).

12.	As per Claim 1, Tanaka teaches:
A system for per-role customized labor demand allocation, the system comprising: a memory; at least one processor communicatively coupled to the memory; a data storage device, communicatively coupled to the at least one processor [TANAKA reads on: Abstract, "A system prepares a work schedule for a retail establishment."; Fig. 2, database 203, data warehouse 208, Data Processing Unit 210; para 10, "The data fusion system may reside remotely on a server “in the cloud”." - a server the cloud is a at least one processor communicatively coupled to the memory; para 29, " Scheduler 103 may reside in a server accessible over a wide area network (i.e., “in the cloud”), such as the internet."; para 33, " In some implementation, processing sensor data may be carried out in data processing unit 210."], 
storing a budget plan associated with a selected role in a plurality of roles and historic operational data associated with the selected role, the historic operational data comprising at least one of transaction data and foot traffic patterns within an item selection area [reads on: Fig. 4, Financial information 407; Fig. 6, Total Labor Budget 1108; para 6, "A typical store manager responsible for creating a work schedule works manually with each employee's proposed availability and an anticipated pattern of customer traffic over the time periods covered by the work schedule."; para 12, "In one embodiment, the system of sensors includes a prediction engine that predicts customer traffic at any given future time. The customer traffic prediction may take into consideration one or more of: data relating to weather, on-line web traffic, data received from a third-party, data relating to historical customer traffic, data relating to local events, and data relating to a marketing calendar."; para 26, "Schedule database 102 maintains all the work schedules and staffing for all the retail stores in the corporation." - database 102 maintains all the work schedules and staffing for all the retail stores in the corporation is storing a budget plan associated with a selected role in a plurality of roles and historic operational data ; para 27, "To create or modify a work schedule, scheduler 103 receives staffing level requirements based from various sources or functional modules. For example, functional module 105 provides a staffing level prediction based on customer traffic data collected by various sensors installed in the retail store to be scheduled. Scheduler 103 may also receive from functional module 106 punctuality and attendance records of each employee, which may be used to ensure a level of reliability, and confidence or robustness in a schedule generated by scheduler 103." - staffing level requirements is a budget plan, attendance records of each employee is historic operational data ; para 28, "Scheduler 103 may further receive input from functional module 107, which provides data regarding the performance of each employee (e.g., sales conversion rates). .. For example, scheduler 103 may have a bias for scheduling the highest performing employees for work during the heaviest customer traffic. Functional module 107 may derive the performance of each employee from, for example, point-of-sale data."; para 34, "For example, if a large number of customers have recently reviewed certain products offered in the retail store online, the staffing needs may include a preference for employees with specific knowledge of such products."; para 41, "Metrics relating to the needs of the two kinds of visitors (e.g., a first-time visitor may dwell longer at stations, or require additional help) may be taken into account in the staffing need forecast. The preferences of customers at certain stations may also suggest staffing of employees with specific expertise relevant to those stations." - staffing of employees with specific expertise relevant to those stations is data associated with the selected role; para 50, "FIG. 6 shows a process for generating feasible employee schedule 1150 from optimal staff count 1140 and labor constraints, including total time 1105 the store is open, maximum shift length 1106 (e.g., 8 hours), minimum shift length 1107 (e.g., 4 hours), and the store's total labor budget 1108."], the budget plan comprising a plurality of hours allocated to the selected role at a selected location for a selected time-period [reads on: para 9, "According to one embodiment of the present invention, a system prepares a work schedule for a retail establishment. The system includes (a) a user interface for each of a plurality of employees to each specify time periods during which the employee is available for work assignment; (b) a system of sensors installed in the retail establishment to detect customer traffic; and (c) a scheduler providing a preliminary work schedule that includes work assignments for the employees over a predetermined time period, based on the time periods specified by each employee and the customer traffic detected by the system of sensors."; para 25, "The present invention provides a tool for an employee to update his or her availability accurately and frequently, in order to reflect the employee's true availability. The present invention also provides an accurate model of customer traffic based in part on sensors placed throughout the retail establishment. The true employee availability and the accurate model of customer traffic allow the system to generate an optimized work schedule automatically."; para 50, as above; para 56, "Shift expected sales 1290 measures the total predicted sales a shift generates with an optimized number of employees in the shift. Shift expected sales 1290 is obtained by generating feasible scheduled staff count 1270 from a relationship between shopper yield and an associate-to-shopper ratio (ATSR) modeled in a way which maximizes shopper yield and constrains staff count, according to operation-specific constraints on employee shift length and labor budget."];
a data loader component, implemented on the at least one processor, that obtains the budget plan, the historic operational data, and live metric data associated with scheduled operations at the item selection area from respective file systems [TANAKA reads on: Fig. 2, Flexible Data Access 207, Corporate Data Warehouse 208; para 30, "Scheduler 103 may forward the punctuality and attendance records together with the work schedules to enterprise resource planning (ERP) module 108, which may use the data received for payroll processing. All the data received into scheduler 103 may be accumulated and aggregated by data analytic module 109 for mining data that may be useful to store managers and corporate managers. A store manager may also use app 104 to access data in scheduler 103 to allow the store manager to make personnel management decisions and to assist in optimizing work schedules. The store manager may also use app 104 to adjust the staffing levels, to provide performance data regarding specific employees, .."; para 36, " Flexible data access system 207 allows users to access both the data in database 203 and corporate data warehouse 208. Analytic dashboard 209 provides access to data analytic resources in database 203 and corporate data warehouse 208 to allow data to be extracted or mined for analysis which may be useful for corporate decisions."; para 30, "Scheduler 103 may forward the punctuality and attendance records together with the work schedules to enterprise resource planning (ERP) module 108, which may use the data received for payroll processing. All the data received into scheduler 103 may be accumulated and aggregated by data analytic module 109 for mining data that may be useful to store managers and corporate managers. A store manager may also use app 104 to access data in scheduler 103 to allow the store manager to make personnel management decisions and to assist in optimizing work schedules. The store manager may also use app 104 to adjust the staffing levels, to provide performance data regarding specific employees, .."; para 39, "Occupancy time is the total amount of time people spend in an area for a certain period of time. This is a more accurate reflection of the workload for the sales people for that area. The occupancy time takes into account the entry and departing time of every person who walks in and out of the store. Based on the entry and departure timestamps, the average occupancy inside the store during any specified time period can be calculated and adopted as an indication of the traffic inside the store."; para 41, as above]: ... 
... determines a set of hours from the plurality of hours to each day in a plurality of days [TANAKA reads on: Fig. 7a, Optimal Ranked Employee Schedule 1300, Max Shift Length (8 hours) 1206, Max Shift Length (4 hours) 1207, Max Weekly Shift (40 hours) 1208, Ranked Feasible Employee Schedule 1310; para 51, "Optimal staff count 1140 is predicted by modeling a relationship between ATSR 1130 and shopper yield 1120 in a way that maximizes shopper yield 1120. Once an optimal associate-to-shopper ratio is determined from the modeled relationship, optimal staff count 1140 may be determined for each hour the store operates by multiplying optimal ATSR 1130 at that hour to the corresponding average walkout traffic 1110 at that hour. A feasible employee schedule 1150 is generated by modeling employee staffing as an objective function that includes constraints such as, but are not limited to, total time 1105 during which the store is open, maximum employee shift length 1106, minimum employee shift length 1107 and total labor budget 1108 of the retail operation."] by analyzing the budget plan, the historic operation data, and the live metric data associated with the scheduled operations at the item selection area obtained from the data loader component [reads on: para 30, "Scheduler 103 may forward the punctuality and attendance records together with the work schedules to enterprise resource planning (ERP) module 108, which may use the data received for payroll processing. All the data received into scheduler 103 may be accumulated and aggregated by data analytic module 109 for mining data that may be useful to store managers and corporate managers. A store manager may also use app 104 to access data in scheduler 103 to allow the store manager to make personnel management decisions and to assist in optimizing work schedules. The store manager may also use app 104 to adjust the staffing levels, to provide performance data regarding specific employees, .."; para 39, "Occupancy time is the total amount of time people spend in an area for a certain period of time. This is a more accurate reflection of the workload for the sales people for that area. The occupancy time takes into account the entry and departing time of every person who walks in and out of the store. Based on the entry and departure timestamps, the average occupancy inside the store during any specified time period can be calculated and adopted as an indication of the traffic inside the store."; para 41, as above] using a set of per-role weighted configuration criteria and forecast metrics, the set of per-role weighted configuration criteria [reads on: para 28, " Scheduler 103 may further receive input from functional module 107, which provides data regarding the performance of each employee (e.g., sales conversion rates). Performance metrics can be, for example, an aggregate of one or more related metrics (e.g. shopper yield, conversion rate, call out rates, net promoter scores), each of which may be assigned a different weighting in the aggregate."] ... 
... allocates the set of hours from the plurality of hours to each day in a plurality of days based on the determination [TANAKA reads on: Fig. 7a, as above; para 52, "In a retail environment, scheduling employees for work according to employee performance can increase sales. Specifically, by scheduling the highest performing employees to work during shifts with the greatest expected sales, the greatest opportunity to increase sales may be realized. Accordingly, one embodiment of the invention described herein provides a system and process that modify feasible employee schedule 1150 (e.g., the feasible employee schedule generated from the process described in FIG. 6) based on employee performance to provide a ranked feasible employee schedule, which enhances the revenue potential of a retail environment, while decreasing operating costs by ensuring efficient scheduling."; para 53, "FIGS. 7 (a) and 7(b), taken together, are a block diagram showing a system and process that generate ranked feasible employee schedule 1310 .."; para 58, " By combining the feasible employee scheduling system of FIG. 6 with the ranked feasible employee scheduling system of FIGS. 7(a) and 7(b), the invention described herein provides a tool for locating instances of over-staffing and understaffing and results in increased sales, as employees with the highest rankings under employee performance ranking 1250 are assigned to shifts with the most expected sales."; para 59, "Alternatively, the system may allow a preference or greater freedom to the high-performing employees to select their shifts, as a reward for their performance. Such a non-monetary incentive tends to increase individual performance by all employees, as greater freedom in selecting one's own shift is generally desired by all employees. Employees of lesser performance can select their hours after selection by the higher performing employees, or with lower priority than that of employees of higher performance."]; ... 
Although Tanaka teaches determines a set of hours from the plurality of hours to each day in a plurality of days at Fig. 7a (shift hours, weekly shift); while ensuring a match with the budget plan at Fig. 6 (Total Labor Budget 1108, Feasible Employee Schedule 1150) and paragraphs 50, 51 (feasible schedule, labor budget); live metric data for the selected role at paragraphs 34, 41 (staffing of employees with specific expertise); and an assignment component, implemented on the at least one processor at Figure 2 (Scheduler Program 206, Data Processing Unit 210), it does not explicitly teach, but Kosiba teaches: 
... a month splitter component, implemented on the at least one processor [KOSIBA reads on: Fig. 8, PROCESS THE GRANULAR PERFORMANCE DATA INTO DAILY, WEEKLY OR MONTHLY PERFORMANCE DATA 810; para 51, "Referring to FIG. 1, a typical contact center computing environment 100 known in the prior art includes an interactive voice response computer (IVR) 105, .."; para 166, "The described systems, methods, and techniques may be implemented in digital electronic circuitry, computer hardware, firmware, software, or in combinations of these elements. Apparatus implementing these techniques may include appropriate input and output devices, a computer processor, and a computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor. A process implementing these techniques may be performed by a programmable processor executing a program of instructions to perform desired functions by operating on input data and generating appropriate output."]: ... 
... assigning a percentage weight to each metric in the forecast metrics [reads on: para 63, "Referring to FIG. 4, the process of developing and building an analytic model of the processing or contact center system 305 may include four sub steps: (1) organize calling resources (e.g., phone agents, phone lines, and time allocated per call) into management units 400; (2) organize customers and/or call types into contact demand units 405; (3) describe the workflow relationship between the management units and the contact demand units 410; and (4) develop and validate an analytic model of the contact center system using the workflow relationship 415."; para 65, "After dividing up the workforce into management units (and potential future management units not yet in existence), a virtual representation of each management unit is developed. This virtual representation is a data structure that contains attributes such as: (1) the work hours of the unit (e.g., opens at 8 am and closes at 5:30 pm); (2) the distribution by time of available resources (e.g., what percentage of the total agents are available during each half hour increment of a given week); (3) the specialty or skill of the management unit (e.g., may be specialized by type of call handled such as a retention unit or a dispute unit); (4) the number of phone lines available in the management unit; (5) the employee schedules, including arrival and departure times, training time, and breaks; (6) the employee attrition rate (e.g., 5% employees lost every month); (7) the amount of training required for new hires and the ramp-up time for new hires (e.g., four weeks to train a new hire and then new hire is 30% as effective as an experienced agent during the first week, 80% as effective during the second week, and 100% as effective from then on); (8) the weekly attrition rate for new hires prior to their becoming 100% effective (e.g. 25%); (9) the amount of employee vacation time planned; (10) the expected employee sick time; (11) the estimated schedule non-adherence (e.g., an agent at work is actually available to receive calls for only 70% of their paid hours); (12) the new hire cost; (13) the overtime cost; and (14) the employee salary and benefit costs."; para 67, " After dividing the customer calls into contact demand units, a virtual representation of each contact demand unit is developed. This virtual representation is a data structure that contains attributes such as: (1) the contact volume (e.g., number of phone calls); (2) the contact distribution over hours, days, weeks, and months (e.g., what % of total calls occur during each half hour increment of a given week); (3) the handle time distribution (e.g., the percent of calls handled in 10 seconds or less, between 10 and 20 seconds, etc); (4) the average handle time (e.g., 2 minutes); (5) the amount of after call work or casework required; (6) the customer patience distribution (i.e., the time to abandon distribution) (e.g. the percent of calls abandoned in 10 seconds or less, between 10 and 20 seconds, etc.); (7) the mean time to abandon; (8) the contact value as determined by a financial analysis; (9) the contact callback probability (e.g. the percent chance that the contact center must call the customer back); (10) the probability of casework generated (percentage of time that the agent must do more work after call); (11) the casework handle time distribution; and (12) the average handle time for casework."], and ... 
... an intra-day splitter component, implemented on the at least one processor, spreads the set of hours for a selected day across a set of time-segments for the selected day based on a selected forecast spreading routine and outputs a result of the spreading ... the selected forecast spreading routine comprising a metric spreading routine [KOSIBA reads on: Fig. 8, STORE THE CONTACT CENTER MODEL OUTPUTS IN A GRANULAR DATABASE 805, PROCESS THE GRANULAR PERFORMANCE DATA INTO DAILY, WEEKLY OR MONTHLY PERFORMANCE DATA 810; para 20, "As part of the method, receiving performance information may include processing the performance information to estimate an expected distribution of resources by time period. Receiving performance information also may include processing the performance information to estimate an expected process demand by time period."; para 28, "As part of this implementation, receiving performance history information may include processing the performance history information to estimate an expected distribution of resources by time period. Receiving performance history information may include processing the performance history information to estimate an expected process demand by time period."; para 50, " Implementations of the present system and method rapidly generate computer simulated performance forecasts, resource plans, and behavioral analysis in an environment in which there is a varying workload by time of day, day of week, inter-week and inter-month, and a varying number of resources by time of day, day of week, inter-week and inter-month."; para 51, " Referring to FIG. 1, a typical contact center computing environment 100 known in the prior art includes an interactive voice response computer (IVR) 105, an automatic call distributor (ACD) 110, a workforce management system (WFMS) 115, a human resources database (HRD) 120, and a customer information system (CIS) 125."; para 95, "The maximum and minimum hourly staffing levels for each management unit are then obtained by applying the maximum and minimum monthly staffing levels allocated to that management unit to that management unit's distribution of weekly, daily, and hourly call volumes as estimated in step 700."; para 106, "The granular contact center performance data is then processed into daily, weekly, or monthly performance data (step 810). Assuming an hour is the time increment, the granular performance data is processed into daily, weekly, or monthly performance data by applying the hourly staff distribution, call volume distribution, customer patience distribution, handle time distribution, and phone line distribution developed in step 700 to a given daily, weekly, or monthly staffing level, call volume, customer patience, handle time, and number of phone lines, respectively."; para 120, " The performance fields 955 display the performance results that are found when using the staffing level scale factor, the total call volume scale factor, the mean value per call scale factor, and the mean handle time scale factor to look up the performance of the management unit in the planning and analysis database. Specifically, the service level field 976 displays a percentage of the total calls that receive service that meets a specified service goal (e.g., 90% of calls have a wait time less than 20 seconds)."; para 166, "The described systems, methods, and techniques may be implemented in digital electronic circuitry, computer hardware, firmware, software, or in combinations of these elements. Apparatus implementing these techniques may include appropriate input and output devices, a computer processor, and a computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor. A process implementing these techniques may be performed by a programmable processor executing a program of instructions to perform desired functions by operating on input data and generating appropriate output."]; 
a smoothing component, implemented on the at least one processor, performs rounding and smoothing across a user-selected time window to reduce spikes and gaps in the set of hours spread across the user-selected time window [reads on: para 95, " Estimating the maximum and minimum hourly staffing level for a given workflow relationship requires estimating the maximum and minimum hourly staffing level for each individual management unit included in the workflow relationship. This maximum and minimum hourly staffing level for each management unit is obtained by estimating the reasonable maximum and minimum monthly staffing level forecast for the contact center and then allocating the forecasted staffing level to the different management units of the contact center. The forecasts of staffing levels developed in step 705 may be used to determine this estimate. The maximum and minimum hourly staffing levels for each management unit are then obtained by applying the maximum and minimum monthly staffing levels allocated to that management unit to that management unit's distribution of weekly, daily, and hourly call volumes as estimated in step 700. The upper and lower bounds of the reasonable swings in the resulting staffing levels for each management unit is the maximum and minimum hourly staffing level for that management unit. The maximum and minimum hourly staffing levels may then be used to determine the maximum and minimum hourly staffing level inputs to the workflow relationship model." - staffing levels for each management unit are then obtained by applying the maximum and minimum monthly staffing levels allocated to that management unit to that management unit's distribution of weekly, daily, and hourly call volumes as estimated in step 700 is a smoothing component performs rounding and smoothing across a user-selected time window to reduce spikes and gaps in the set of hours spread across the user-selected time window] while ensuring a match with the budget plan [reads on: para 58, "Referring to FIG. 2, one implementation of a processing center system is a contact center system computing environment 200 that includes the typical performance monitoring and analysis components associated with the contact center computing environment 100 with an additional interconnected planning and analysis system 205. The planning and analysis system 205 exchanges performance data and performance history data with the performance monitoring systems in the environment 100 and produces rapid analyses and plans for staffing, budgeting, call handling, and service quality goal setting."], 
wherein the rounding and smoothing includes applying a first algorithm [KOSIBA reads on: Fig. 10, CALCULATE THE NUMBER OF EFFECTIVE FULL-TIME CSRS 1005, MULTIPLY BY NUMBER OF DAYS WORKED PER FULL-TIME CSR PER MONTH 1010, SUBTRACT THE NUMBER OF SICK/VACATION/TRAlNING DAYS 1015, OBTAIN THE TOTAL MAN DAYS WORKED PER MONTH 1035], corresponding to the live metric data for the selected role, to smooth hours associated with the selected role of the plurality of roles and applying a second algorithm, different than the first algorithm [KOSIBA reads on: Fig. 10, CALCULATE THE NUMBER OF EFFECTIVE PART TIME CSRS 1020, MULTIPLY BY NUMBER OF DAYS WORKED PER PART TIME CSR PER MONTH 1025, SUBTRACT THE NUMBER OF SICK/VACATION/TRAlNING DAYS 1030, OBTAIN THE TOTAL MAN DAYS WORKED PER MONTH 1035] and corresponding to the live metric data for a second role of the plurality of roles, to smooth hours associated with the second role of the plurality of roles [KOSIBA reads on: para 54, "The WFMS 115 then determines, using a variety of algorithms, the phone agent staffing levels by time of day that will result in the center's meeting an overall service standard goal for the forecasted number of contacts. Shift optimization algorithms are then used to calculate the shifts that will best cover the estimated staffing requirements." - using a variety of algorithms is applying a first algorithm, applying a second algorithm, different than the first algorithm; para 56, "The CIS 125 incorporates customer account information including customer segmentation and customer value and gathers call-by-call data from the ACD 110 into a common computer database. The CIS 125 delivers account information such as customer value to the IVR 105 in order to assign an appropriate treatment for a given caller (e.g., if the customer is highly valued, route the call to the best agent)." - assign an appropriate treatment for a given caller is corresponding to the live metric data for the selected role, if the customer is highly valued, route the call to the best agent is corresponding to the live metric data for a second role of the plurality of roles; para 92, "Estimating the maximum and minimum possible hourly call volumes for a given workflow relationship requires estimating the maximum and minimum hourly call volumes for each individual contact demand unit that is included in the workflow relationship. The maximum and minimum hourly call volumes for each contact demand unit is obtained by estimating a reasonable maximum and minimum monthly call volume forecast for the contact center and then allocating the forecasted monthly call volume to the different contact demand units that are serviced by the contact center. The forecasts of call volumes developed in step 705 may be used to determine this estimate."; para 93, "The maximum and minimum hourly call volumes for each contact demand unit are then obtained by applying the maximum and minimum monthly call volumes allocated to that contact demand unit to that contact demand unit's distribution of weekly, daily, and hourly call volumes as estimated in step 700. The upper and lower bound of the potential swings in the resulting hourly call volumes for each contact demand unit is the maximum and minimum hourly call volume for that contact demand unit. The maximum and minimum hourly call volumes may then be used to determine the maximum and minimum hourly call volume inputs to the workflow relationship model. For example, if the workflow relationship is "management units x and y handle contact demand units A, B, and C directly" and the maximum and minimum hourly call volumes for contact demand units A, B, and C are 100-5 calls, 50-10 calls, and 20-5 calls, respectively, then the maximum and minimum hourly call volume inputted into the workflow relationship model is 170-20."; para 95, as above; para 111, "The part time staff fields 940 are the same as the full time staff fields 935 but correspond to CSRs that only work part time." - part time and full time staff are first and second roles; para 114, "The process used to obtain the effective staff (i.e., monthly staffing level scale factor for the management unit) is illustrated in FIG. 10."; para 115, "The number of effective full time CSRs for the month must also be modified by the number of full time new hires."; para 116, "Referring back to FIG. 10, the total number of effective full-time CSRs is multiplied by the number of work days per full time CSR per month to get a total number of Man-Days worked (step 1010)."; para 117, "The exact same analysis is done to determine the number of Man-Days worked by the part time staff. Step 1020 is step 1005 applied to the part time staff. .. The result is an equivalent number of Man-Days worked by the part time employees."; para 126, "Selecting the settings icon 986 brings up another menu that allows the user to add new call centers, add new management units (i.e., staff types), .."]; and
an assignment component, implemented on the at least one processor, outputs the smoothed and rounded hours to the selected role [KOSIBA reads on: Fig. 2, WORKFORCE MANAGEMENT SYSTEM (WFMS) 115; para 54, 56, 166, as above; para 6, "Workforce management systems generally include methods for forecasting workloads as well as automatic and manual methods for assigning employees to work-shifts in order to meet service quality goals."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Tanaka to incorporate the teachings of Kosiba in the same field of endeavor of scheduling work to include a month splitter component, implemented on the at least one processor; assigning a percentage weight to each metric in the forecast metrics; an intra-day splitter component, implemented on the at least one processor, spreads the set of hours for a selected day across a set of time-segments for the selected day based on a selected forecast spreading routine and outputs a result of the spreading .., the selected forecast spreading routine comprising a metric spreading routine; a smoothing component, implemented on the at least one processor, performs rounding and smoothing across a user-selected time window to reduce spikes and gaps in the set of hours spread across the user-selected time window while ensuring a match with the budget plan, wherein the rounding and smoothing includes applying a first algorithm, corresponding to the live metric data for the selected role, to smooth hours associated with the selected role of the plurality of roles and applying a second algorithm, different than the first algorithm and corresponding to the live metric data for a second role of the plurality of roles, to smooth hours associated with the second role of the plurality of roles; and an assignment component, implemented on the at least one processor, outputs the smoothed and rounded hours to the selected role. The motivation for doing this would have been to improve the scheduling of Tanaka by efficiently assigning work hours. See Kosiba, paragraph 6, " Workforce management systems generally include methods for forecasting workloads as well as automatic and manual methods for assigning employees to work-shifts in order to meet service quality goals.".
Tanaka in view of Kosiba does not explicitly teach, but Burks teaches:
... in an extensible markup language (XML) file format [BURKS reads on: para 160, "For shift setup options 204, a user, such as a shift manager, may select a shift date, and a start time and an end time for a shift occurring on the selected date. The user may select from either a 24 hour time format or a 12 hour time format. Each of these selections may be performed using pre-populated drop-down boxes, for example, the data for which being stored in one or more XML files, for example."], ... 
... and output in the XML file format [BURKS, as above] ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Tanaka in view of Kosiba to incorporate the teachings of Burks in the same field of endeavor of scheduling work to include an extensible markup language (XML) file format. The motivation for doing this would have been to improve the schedule data handling of Tanaka in view of Kosiba by efficiently saving data. See Burks, paragraph 75, "In particular, when a manager is preparing an initial schedule for a shift, the forecasting application references and utilizes various historical data to determine the initial product demand and employee needs for a shift.".

13.	As per Claim 2, Tanaka in view of Kosiba in view of Burks teaches:
The system of claim 1 [as above], further comprising: 
Tanaka further teaches:
... that allocates the set of hours to each day in the plurality of days based on a seasonal metric associated with the selected role [TANAKA, reads on: para 50, "FIG. 6 shows a process for generating feasible employee schedule 1150 from optimal staff count 1140 and labor constraints, including total time 1105 the store is open, maximum shift length 1106 (e.g., 8 hours), minimum shift length 1107 (e.g., 4 hours), and the store's total labor budget 1108. Optimal staff count 1140 represents the number of employees needed to maximize sales at any given time of day based on a modeled relationship between associate-to-shopper ratio (ATSR) 1130 and shopper yield 1120."; para 55, "Normalized shopper yield 1240 equalizes shopper yield based on a historic baseline sales and customer traffic values by reducing discrepancies in shopper yield data caused by random variation and seasonal differences. Normalized shopper yield 1240 is calculated by dividing average sales per hour 1204 by average walkout traffic per hour 1205. Normalized shopper yield 1240 may have a value that is different for each employee because it depends on both the number of hours worked and the times of day the employee was on duty."; para 56, "Using actual sales—instead of predicted sales—works well once a store has optimized its staff count according to the ATSR which maximizes shopper yield and has measured the sales generated during each optimized shift for a substantial time period to minimize random variation and seasonal differences."].
Tanaka does not explicitly teach, but Kosiba further teaches:
... a week splitter component [KOSIBA reads on: Fig. 8, PROCESS THE GRANULAR PERFORMANCE DATA INTO DAILY, WEEKLY OR MONTHLY PERFORMANCE DATA 810; Fig. 9, graphical user interface 900; para 110, "The analysis fields 910 include full-time staff fields 935, part time staff fields 940, staff total fields 945, calls fields 950, and performance fields 955. In FIG. 9, all of these fields show values per month. .. Alternatively, the analysis fields 910 may be chosen to correspond to values per day or per week by, for example, double-clicking one of the month labels at the top of one of the columns (e.g., double-clicking on the words "Mar-01")."] ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Tanaka in view of Kosiba in view of Burks to incorporate the further teachings of Kosiba in the same field of endeavor of scheduling work to include a week splitter component. The motivation for doing this would have been to improve the scheduling of Tanaka in view of Kosiba in view of Burks by efficiently assigning work hours. 

14.	As per Claim 3, Tanaka in view of Kosiba in view of Burks teaches:
The system of claim 1 [as above], further comprising: 
Tanaka further teaches:
a fixed demand metric associated with the selected role [reads on: para 31, "FIG. 2 is a block diagram showing implementation 200 of scheduling system 100, in accordance with one embodiment of the present invention. As shown in FIG. 2, a host of sensors 201 are installed in a retail store. Sensors 201 may include, for example, video cameras, access points for electronic communication, microphones and motion detectors. Sensors 201 may detect, for example, the entries and departures of customers, the movements between stations or the dwelling at stations by individual customers, the level of activities at various stations." - the level of activities at various stations is a fixed demand metric associated with the selected role; para 37, "These sensors provide additional data from which customer traffic and activities may be derived."; para 39, "Occupancy time is the total amount of time people spend in an area for a certain period of time. This is a more accurate reflection of the workload for the sales people for that area." - Occupancy time is a fixed demand metric associated with the selected role], ...
... allocates the set of hours to the selected day within the plurality of days based on a fixed demand task associated with the selected day [reads on: paras 31, 37 as above; para 50, as above, Claim 2].
Tanaka does not explicitly teach, but Kosiba further teaches:
... wherein the month splitter component [KOSIBA reads on: Figs. 8, 9, para 110, as above, Claim 2] ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Tanaka in view of Kosiba in view of Burks to incorporate the further teachings of Kosiba in the same field of endeavor of scheduling work to include the month splitter component. The motivation for doing this would have been to improve the scheduling of Tanaka in view of Kosiba in view of Burks by efficiently assigning work hours. 

15.	As per Claim 6, Tanaka in view of Kosiba in view of Burks teaches:
The system of claim 1 [as above], further comprising: 
Tanaka does not explicitly teach, but Kosiba further teaches:
an offsetting component, implemented on the at least one processor, calculates a per-day demand based on a first set of metrics during a first portion of a per-day demand calculation for a selected day and a second set of metrics during a second portion of the per-day demand calculation for the selected day [KOSIBA reads on: Fig. 4, ORGANIZE CALLING RESOURCES INTO MANAGEMENT UNITS 400, ORGANIZE CUSTOMERS AND/OR CALL TYPES INTO CONTACT DEMAND UNITS 405, DESCRIBE THE WORKFLOW RELATIONSHIP BETWEEN MANAGEMENT UNITS AND CONTACT DEMAND UNITS 410; Fig. 8, PROCESS THE GRANULAR PERFORMANCE DATA INTO DAILY, WEEKLY OR MONTHLY PERFORMANCE DATA 810; para 6, "Workforce management systems generally include methods for forecasting workloads as well as automatic and manual methods for assigning employees to work-shifts in order to meet service quality goals. In these systems, queuing equations are used to estimate the personnel (i.e., agents or servers) required for each hour of the day to service a given workload."; para 50, "Implementations of the present system and method rapidly generate computer simulated performance forecasts, resource plans, and behavioral analysis in an environment in which there is a varying workload by time of day, day of week, inter-week and inter-month, and a varying number of resources by time of day, day of week, inter-week and inter-month."; para 64, "Organizing calling resources into management units 400 requires an understanding of how management organizes work and allocates the workforce. Management typically divides up the workforce into teams or units that manage a common function. Since the workforce associated with contact centers are frequently spread out geographically and interconnected to form a contact center system, management also may further divide up the workforce by geographic location. Thus, management units are typically a single, local, work team performing a common function (e.g. customer retention unit in location x or customer dispute resolution unit in location y)."; para 76, "The daily call interval reports produced by the ACD 110 and the call-by-call data obtained from the CIS 125 are processed into intra-day, intra-week, or intra-month management unit and contact demand unit performance distribution data."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Tanaka in view of Kosiba in view of Burks to incorporate the further teachings of Kosiba in the same field of endeavor of scheduling work to include an offsetting component, implemented on the at least one processor, calculates a per-day demand based on a first set of metrics during a first portion of a per-day demand calculation for a selected day and a second set of metrics during a second portion of the per-day demand calculation for the selected day. The motivation for doing this would have been to improve the scheduling of Tanaka in view of Kosiba in view of Burks by efficiently calculating work requirements. 

16.	As per Claim 7, Tanaka in view of Kosiba in view of Burks teaches:
The system of claim 1 [as above], further comprising: 
Tanaka does not explicitly teach, but Kosiba further teaches:
a week splitter component, implemented on the at least one processor [KOSIBA reads on: Figs. 8, 9, para 110, as above, Claim 2], re-splits the set of hours allocated to each day in a selected month to each week in the selected month based on a set of weekly goals for the selected role, per-week live metric data and the forecast metrics [KOSIBA reads on: para 136, "Selecting the distributions icon 994 allows the user to change the inter-day, inter-week, and inter-month distributions of the inputs and obtain the corresponding performance outputs. Specifically, the user may change the inter-day, inter-week, and inter-month distributions of call volume, mean handle time, value per call, and after call or case work."; para 139, "The planning and analysis system 205 is typically run by a user who changes the input scale factors causing the system 205 to look up the corresponding performance from the planning and analysis database as discussed above. However, a user may also change the inter-day, inter-week, and inter-month distributions of the inputs and obtain the corresponding performance outputs. This is accomplished by selecting the distributions icon 994. Changing the distributions of the inputs rather than just the scale factors, however, requires that the planning and analysis database be regenerated from the granular performance database using the new distributions (i.e. proceed to step 310 and step 315 in method 300). Once the planning and analysis database is regenerated using the new distributions, the user may query performance results by changing scale factors as discussed above (step 320)."; para 140, "A user may also change the call routing plan of the contact center. Changing the call routing plan, however, changes the workflow relationships between management units and contact demand units, requires regeneration of the planning and analysis database, and may or may not require regeneration of the granular performance database. .. The granular performance data from the new workflow relationship model is then processed into daily, weekly, and monthly performance data and stored in the planning and analysis database (steps 810 and 815)."]; and the week splitter component re-splits the set of hours to each day in a selected week based on the set of weekly goals for the selected role, the per-week live metric data and a set of event-driven metrics [KOSIBA reads on: para 6, "Workforce management systems generally include methods for forecasting workloads as well as automatic and manual methods for assigning employees to work-shifts in order to meet service quality goals."; para 19, "The method may include using the predictions to allocate resources over a predetermined time period. The predetermined time period may include one of minutes, hours, days, weeks, months and years."; para 50, "Implementations of the present system and method rapidly generate computer simulated performance forecasts, resource plans, and behavioral analysis in an environment in which there is a varying workload by time of day, day of week, inter-week and inter-month, and a varying number of resources by time of day, day of week, inter-week and inter-month."; para 54, "The WFMS 115 then determines, using a variety of algorithms, the phone agent staffing levels by time of day that will result in the center's meeting an overall service standard goal for the forecasted number of contacts. Shift optimization algorithms are then used to calculate the shifts that will best cover the estimated staffing requirements. The WFMS 115 also provides processes to monitor phone agent productivity and to allow phone agents to select and manage their weekly work-shifts."; para 121, " Since the performance outputs (fields 970 and 976-981) are simply looked up in the planning and analysis database using the scale factors (fields 972-975), the user may manipulate most of the values in the fields of the user interface 900. Specifically, the user may freely change the full time staff fields 935, the part time staff fields 940, .."], the set of event-driven metrics comprising at least one metric associated with variable demand during holidays and local events associated with the item selection area [reads on: para 81, "The analytic model of the contact center developed in step 605 is able to evaluate scenarios that are more comprehensive and accurate than those based on industry standard Erlang equations. Such a model may be developed using many methods, the most comprehensive of which is the discrete-event simulation method. The following discussion assumes that the discrete-event simulation method is used to generate the model."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Tanaka in view of Kosiba in view of Burks to incorporate the further teachings of Kosiba in the same field of endeavor of scheduling work to include a week splitter component, implemented on the at least one processor, re-splits the set of hours allocated to each day in a selected month to each week in the selected month based on a set of weekly goals for the selected role, per-week live metric data and the forecast metrics; and the week splitter component re-splits the set of hours to each day in a selected week based on the set of weekly goals for the selected role, the per-week live metric data and a set of event-driven metrics, the set of event-driven metrics comprising at least one metric associated with variable demand during holidays and local events associated with the item selection area. The motivation for doing this would have been to improve the scheduling of Tanaka in view of Kosiba in view of Burks by efficiently assigning work hours. 

17.	As per Claim 8, Tanaka in view of Kosiba in view of Burks teaches:
The system of claim 1 [as above], further comprising: 
Tanaka further teaches:
a coverage-fill component, implemented on the at least one processor, allocates remainders to at least one time-segment of the selected day having a lowest demand coverage; and an edge-fill component, implemented on the at least one processor, allocates remainder time-segments on an edge of a demand curve having a highest rounding error until all remainder time-segments have been allocated [TANAKA reads on: para 37, "FIG. 3 is a functional block diagram showing implementation 300 of data fusion system 202, in accordance with one embodiment of the present invention. As shown in FIG. 3, sensors 301 installed at entries and exits of a retail store may be used to count the entries and exits of customers and staff into and out of the retail store. In this manner, at any given time, after excluding the staff, the number of actual and potential customers within the retail store may be determined in occupancy determination system 302."; para 38, "Data fusion system 202 takes the walking count from video, from mobile footprint derived from WiFi signals, from audio sequences, and from other data sources such as sales records, to generate a more accurate synthetic walking count, based on the assumption that the errors of walking counts from different data sources are independent from each other and hence can be canceled out by deliberately designed fusion algorithm."; para 43, "FIG. 4 is a block diagram showing implementation 400 of scheduling program 206, in accordance with one embodiment of the present invention. As shown in FIG. 4, for each retail store, a learning program 401 receives previous store schedules (402), employee availability data (403), staffing need forecast (404; from prediction engine 304), store rules and compliance data (405; e.g., store rules may require that certain specifically trained employees be present during store opening and store closing times), store event calendar (406), financial information (407; e.g., amount of sales during specific times), and store manager preference data (408). From these input data, learning program 401 generates a preliminary work schedule (409), which may be edited, adjusted or overridden by a store manager to arrive at a final work schedule (410). The preliminary work schedule may be result of a constrained maximization using data from the input data. For example, based on store rules and compliance data 405, scheduling program 206 provides a preliminary work schedule with employee assignments that take into consideration the cost of over-time wages and the need for coverage during employee rest periods or breaks."; para 44, "The difference between preliminary work schedule 409 and final schedule 410 may be fed back to learning program 401 by updating store manager preference data 408. In addition, as part of generating preliminary work schedule 409, learning program 401 may approve or confirm each employee's proposed work schedule, or request additional availabilities from specific employees for slots that remain to be filled in the preliminary schedule. In this regard, based on the expected store traffic, conversion rates and other demands on store personnel (“personnel demand”) and the employee availability (“personnel supply”) for a given time slot, learning program 401 may dynamically determine an incentive bonus or an enhanced labor rate or wage to offer employees, so to induce employees to fill the slot outside of their committed availabilities. This market-based approach, i.e., based on matching personnel demand to personnel supply, aims to achieve optimal staffing for each time slot."; para 55, "Normalized shopper yield 1240 equalizes shopper yield based on a historic baseline sales and customer traffic values by reducing discrepancies in shopper yield data caused by random variation and seasonal differences." - discrepancies in shopper yield data caused by random variation and seasonal differences is a highest rounding error].

18.	As per Claim 9, Tanaka in view of Kosiba in view of Burks teaches:
The system of claim 1 [as above], further comprising: 
Tanaka does not explicitly teach, but Kosiba further teaches:
a validation component, implemented on the at least one processor, compares a generated per-role allocation of hours for each day in a given time-period with the budget plan for the selected role during the given time-period, wherein the validation component validates the generated per-role allocation of hours for the selected role if a number of hours allocated to the selected role during the plurality of days in the given time-period is equal to the number of hours budgeted for the selected role during the given time-period [KOSIBA reads on: Fig. 4, DEVELOP AND VALIDATE ANALYTIC MODEL USING THE WORKFLOW RELATIONSHIP 415; Fig. 5, RUN MODEL AND STORE RESULTS 515, COMPARE RESULTS WITH PERFORMANCE DATA 520, VALIDATED MODEL 525; para 54, "WFMS 115 forecasts contact volumes and handle times and develops employee schedules in such a manner that resources are available to answer or process the incoming flow of contacts. ..  Shift optimization algorithms are then used to calculate the shifts that will best cover the estimated staffing requirements."; para 55, "The HRD 120 tracks payroll information and the number of hours worked by phone agents."; para 71, "The contact demand units, the management units, and the workflow relationships are then used to develop and validate an analytic model of the contact center (step 415). The analytic model may be a computer model stored in a memory or a database. FIG. 5 illustrates a generic iterative modeling process 500 that is applicable to any analytic model of a physical processing system but will, in this case, be used to develop and validate the contact center system analytic model. The generic modeling process 500 includes gathering performance and behavior data (step 505), developing an analytic model of the physical processing system based on the performance and behavior data (step 510); running the model and storing the results (step 515) which may include predictions of the expected performance of the contact center system; comparing the results with actual performance data (step 520); and validating the model (step 525)."; para 72, "The generic iterative modeling process 500 may be used to develop and validate the contact center model as shown in FIG. 6. Developing and validating the contact center model (step 415) includes processing the data captured for each management unit and contact demand unit (step 600), developing an analytic model using the workflow relationships (step 605), running the model by inputting historic management unit and contact demand unit data (step 610), and comparing the model output with historic contact center performance figures (step 615). If the model output corresponds to the historic contact center performance figures, then the model is validated (step 620)."; para 74, "The daily call interval reports produced by the ACD 110 include quarter hour, half hour, or hourly summaries of contact center performance. These performance summaries include the following: (1) call volume; (2) the number of phone agents available; (3) the number of phone agents occupied by answering calls (occupancy); (4) the average handle time; (5) the number of abandons; (6) the mean time to abandon; (7) the average wait time; (8) the service level achieved; and (9) the average call duration."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Tanaka in view of Kosiba in view of Burks to incorporate the further teachings of Kosiba in the same field of endeavor of scheduling work to include a validation component, implemented on the at least one processor, compares a generated per-role allocation of hours for each day in a given time-period with the budget plan for the selected role during the given time-period, wherein the validation component validates the generated per-role allocation of hours for the selected role if a number of hours allocated to the selected role during the plurality of days in the given time-period is equal to the number of hours budgeted for the selected role during the given time-period. The motivation for doing this would have been to improve the scheduling of Tanaka in view of Kosiba in view of Burks by efficiently verifying the model output.

19.	As per Claim 16, Tanaka teaches:
A system for customized per-role labor demand allocation, the system comprising[TANAKA reads on: Abstract, "A system prepares a work schedule for a retail establishment."]: ...
... generate the set of per-role allocation hours for each day [TANAKA reads on: para 51, as above, Claim 1] ...  
Tanaka does not explicitly teach, but Kosiba further teaches:
... an intra-day splitter component, implemented on the at least one processor: ... comprising a midpoint spreading routine or an end-points spreading routine [KOSIBA reads on: paras 20, 28, 50, 51, 92, 93, 95, 120, as above, Claim 1];
a validation component, implemented on the at least one processor, compares a set of per-role allocation hours with a budget plan to verify the set of per-role allocation hours conforms with goal hours provided by the budget plan during a selected time-period [KOSIBA reads on: Figs. 4, 5, paras 54, 55, 71, 72, 74, as above, Claim 9; para 63, "Referring to FIG. 4, the process of developing and building an analytic model of the processing or contact center system 305 may include four sub steps: (1) organize calling resources (e.g., phone agents, phone lines, and time allocated per call) into management units 400; (2) organize customers and/or call types into contact demand units 405; (3) describe the workflow relationship between the management units and the contact demand units 410; and (4) develop and validate an analytic model of the contact center system using the workflow relationship 415."]; ... 
... on condition the set of per-role allocation hours are validated based on the budget plan [KOSIBA reads on: Figs. 4, 5; paras 54, 55, 71, 72, 74, as above, Claim 9]; and ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Tanaka in view of Kosiba to incorporate the further teachings of Kosiba in the same field of endeavor of scheduling work to include an intra-day splitter component, implemented on the at least one processor.. comprising a midpoint spreading routine or an end-points spreading routine; a validation component, implemented on the at least one processor, compares a set of per-role allocation hours with a budget plan to verify the set of per-role allocation hours conforms with goal hours provided by the budget plan during a selected time-period. The motivation for doing this would have been to improve the scheduling of Tanaka in view of Kosiba by efficiently verifying the model output. See Kosiba, Figs. 5,6, VALIDATED MODEL.
The remainder of Claim 16 rejected under the same rationale as Claim 1 above.

20.	Claim 17 canceled. 

21.	As per Claim 18, Tanaka in view of Kosiba in view of Burks teaches:
The system of claim 16 [as above], further comprising: 
Tanaka further teaches:
a coverage-fill component, implemented on the at least one processor, adds remainder time-segments to a lowest demand level during a user-selected time window beginning at a last edge for the selected day, wherein the coverage-fill component adds a time segment to each edge until there are no un-allocated remainder time-segments remaining to generate the set of per-role allocation hours for each day during the selected time-period [TANAKA reads on: paras 37, 38, 43, 44, as above, Claim 8].

22.	As per Claim 19, Tanaka in view of Kosiba in view of Burks teaches:
The system of claim 16, wherein the selected forecast spreading routine [as above, Claim 16] comprises 
Tanaka does not explicitly teach, but Kosiba further teaches:
the end-points spreading routine, and further comprising: the intra-day splitter, implemented on the at least one processor, spreads hours in a first set of hours beginning at a first end-point toward a mid-point until all hours in the first set of hours are allocated and spreads a second set of hours from a second end-point toward the midpoint until all hours in the second set of hours are allocated to a time-segment [KOSIBA reads on: para 28, "As part of this implementation, receiving performance history information may include processing the performance history information to estimate an expected distribution of resources by time period. Receiving performance history information may include processing the performance history information to estimate an expected process demand by time period."; para 50, "Implementations of the present system and method rapidly generate computer simulated performance forecasts, resource plans, and behavioral analysis in an environment in which there is a varying workload by time of day, day of week, inter-week and inter-month, and a varying number of resources by time of day, day of week, inter-week and inter-month."; para 92, "Estimating the maximum and minimum possible hourly call volumes for a given workflow relationship requires estimating the maximum and minimum hourly call volumes for each individual contact demand unit that is included in the workflow relationship. The maximum and minimum hourly call volumes for each contact demand unit is obtained by estimating a reasonable maximum and minimum monthly call volume forecast for the contact center and then allocating the forecasted monthly call volume to the different contact demand units that are serviced by the contact center. The forecasts of call volumes developed in step 705 may be used to determine this estimate."; para 93, "The maximum and minimum hourly call volumes for each contact demand unit are then obtained by applying the maximum and minimum monthly call volumes allocated to that contact demand unit to that contact demand unit's distribution of weekly, daily, and hourly call volumes as estimated in step 700. The upper and lower bound of the potential swings in the resulting hourly call volumes for each contact demand unit is the maximum and minimum hourly call volume for that contact demand unit. The maximum and minimum hourly call volumes may then be used to determine the maximum and minimum hourly call volume inputs to the workflow relationship model. For example, if the workflow relationship is "management units x and y handle contact demand units A, B, and C directly" and the maximum and minimum hourly call volumes for contact demand units A, B, and C are 100-5 calls, 50-10 calls, and 20-5 calls, respectively, then the maximum and minimum hourly call volume inputted into the workflow relationship model is 170-20."; para 95, "Estimating the maximum and minimum hourly staffing level for a given workflow relationship requires estimating the maximum and minimum hourly staffing level for each individual management unit included in the workflow relationship. This maximum and minimum hourly staffing level for each management unit is obtained by estimating the reasonable maximum and minimum monthly staffing level forecast for the contact center and then allocating the forecasted staffing level to the different management units of the contact center. The forecasts of staffing levels developed in step 705 may be used to determine this estimate. The maximum and minimum hourly staffing levels for each management unit are then obtained by applying the maximum and minimum monthly staffing levels allocated to that management unit to that management unit's distribution of weekly, daily, and hourly call volumes as estimated in step 700. The upper and lower bounds of the reasonable swings in the resulting staffing levels for each management unit is the maximum and minimum hourly staffing level for that management unit. The maximum and minimum hourly staffing levels may then be used to determine the maximum and minimum hourly staffing level inputs to the workflow relationship model."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Tanaka in view of Kosiba in view of Burks to incorporate the further teachings of Kosiba in the same field of endeavor of scheduling work to include the end-points spreading routine, and further comprising: the intra-day splitter, implemented on the at least one processor, spreads hours in a first set of hours beginning at a first end-point toward a mid-point until all hours in the first set of hours are allocated and spreads a second set of hours from a second end-point toward the midpoint until all hours in the second set of hours are allocated to a time-segment. The motivation for doing this would have been to improve the scheduling of Tanaka in view of Kosiba in view of Burks by efficiently determining work hours. 

23.	As per Claim 20, Tanaka in view of Kosiba in view of Burks teaches:
The system of claim 16, wherein the selected forecast spreading routine [as above, Claim 16] comprises 
Tanaka does not explicitly teach, but Kosiba further teaches:
a midpoint spreading routine, and further comprising: the intra-day splitter, implemented on the at least one processor, spreads hours in a first set of hours beginning at a mid-point toward a first end-point until all hours in the first set of hours are allocated and spreads a second set of hours from the mid-point toward a second end-point until all hours in the second set of hours are allocated to a time-segment [KOSIBA reads on: para 28, "As part of this implementation, receiving performance history information may include processing the performance history information to estimate an expected distribution of resources by time period. Receiving performance history information may include processing the performance history information to estimate an expected process demand by time period."; para 50, "Implementations of the present system and method rapidly generate computer simulated performance forecasts, resource plans, and behavioral analysis in an environment in which there is a varying workload by time of day, day of week, inter-week and inter-month, and a varying number of resources by time of day, day of week, inter-week and inter-month."; para 92, "Estimating the maximum and minimum possible hourly call volumes for a given workflow relationship requires estimating the maximum and minimum hourly call volumes for each individual contact demand unit that is included in the workflow relationship. The maximum and minimum hourly call volumes for each contact demand unit is obtained by estimating a reasonable maximum and minimum monthly call volume forecast for the contact center and then allocating the forecasted monthly call volume to the different contact demand units that are serviced by the contact center. The forecasts of call volumes developed in step 705 may be used to determine this estimate."; para 93, "The maximum and minimum hourly call volumes for each contact demand unit are then obtained by applying the maximum and minimum monthly call volumes allocated to that contact demand unit to that contact demand unit's distribution of weekly, daily, and hourly call volumes as estimated in step 700. The upper and lower bound of the potential swings in the resulting hourly call volumes for each contact demand unit is the maximum and minimum hourly call volume for that contact demand unit. The maximum and minimum hourly call volumes may then be used to determine the maximum and minimum hourly call volume inputs to the workflow relationship model. For example, if the workflow relationship is "management units x and y handle contact demand units A, B, and C directly" and the maximum and minimum hourly call volumes for contact demand units A, B, and C are 100-5 calls, 50-10 calls, and 20-5 calls, respectively, then the maximum and minimum hourly call volume inputted into the workflow relationship model is 170-20."; para 95, "Estimating the maximum and minimum hourly staffing level for a given workflow relationship requires estimating the maximum and minimum hourly staffing level for each individual management unit included in the workflow relationship. This maximum and minimum hourly staffing level for each management unit is obtained by estimating the reasonable maximum and minimum monthly staffing level forecast for the contact center and then allocating the forecasted staffing level to the different management units of the contact center. The forecasts of staffing levels developed in step 705 may be used to determine this estimate. The maximum and minimum hourly staffing levels for each management unit are then obtained by applying the maximum and minimum monthly staffing levels allocated to that management unit to that management unit's distribution of weekly, daily, and hourly call volumes as estimated in step 700. The upper and lower bounds of the reasonable swings in the resulting staffing levels for each management unit is the maximum and minimum hourly staffing level for that management unit. The maximum and minimum hourly staffing levels may then be used to determine the maximum and minimum hourly staffing level inputs to the workflow relationship model."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Tanaka in view of Kosiba in view of Burks to incorporate the further teachings of Kosiba in the same field of endeavor of scheduling work to include a midpoint spreading routine, and further comprising: the intra-day splitter, implemented on the at least one processor, spreads hours in a first set of hours beginning at a mid-point toward a first end-point until all hours in the first set of hours are allocated and spreads a second set of hours from the mid-point toward a second end-point until all hours in the second set of hours are allocated to a time-segment. The motivation for doing this would have been to improve the scheduling of Tanaka in view of Kosiba in view of Burks by efficiently determining work hours. 

24.	As per Claim 21, Tanaka in view of Kosiba in view of Burks teaches:
The system of claim 1, wherein: the assigned percentage weight to each metric [as above, Claim 1]
Tanaka further teaches:
indicates a priority for each metric [TANAKA reads on: para 52, "In a retail environment, scheduling employees for work according to employee performance can increase sales. Specifically, by scheduling the highest performing employees to work during shifts with the greatest expected sales, the greatest opportunity to increase sales may be realized. Accordingly, one embodiment of the invention described herein provides a system and process that modify feasible employee schedule 1150 (e.g., the feasible employee schedule generated from the process described in FIG. 6) based on employee performance to provide a ranked feasible employee schedule, which enhances the revenue potential of a retail environment, while decreasing operating costs by ensuring efficient scheduling."; para 53, "FIGS. 7 (a) and 7(b), taken together, are a block diagram showing a system and process that generate ranked feasible employee schedule 1310 based on employee performance ranking 1250 and shift expected sales 1290. Employee performance ranking 1250 determines a performance score for each employee relative to a baseline level of performance." - ranked feasible employee schedule, Employee performance ranking is indicates a priority for each metric], and 
Tanaka does not explicitly teach, but Kosiba further teaches:
the month splitter component allocates the set of hours [KOSIBA reads on: Fig. 8, paras 20, 28, 50, 51, 166, as above, Claim 1] based on the result of the analysis including the assigned percentage weights to each metric [KOSIBA reads on: paras 63, 67, as above, Claim 1].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Tanaka in view of Kosiba in view of Burks to incorporate the further teachings of Kosiba in the same field of endeavor of scheduling work to include the month splitter component allocates the set of hours based on the result of the analysis including the assigned percentage weights to each metric. The motivation for doing this would have been to improve the scheduling of Tanaka in view of Kosiba in view of Burks by efficiently determining work hours. 

25.	Claims 4 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Kosiba in view of Burks in further view of Lord et al. (US Patent Application Publication 20180129992 A1 - hereinafter Lord).

26.	As per Claim 4, Tanaka in view of Kosiba in view of Burks teaches:
The system of claim 1 [as above], further comprising: 
Tanaka further teaches:
... that allocates the set of hours to each day in the plurality of days [TANAKA reads on: para 50, as above, Claim 2] ... 
... during a week allocation in accordance with a threshold time segment [reads on: Fig. 7a, Max Shift Length (8 Hours) 1206, Min Shift Length (4 Hours) 1207, Max Weekly Shift 1208]; and ... 
... available in the budget plan [TANAKA reads on: para 26, as above, Claim 1] ...
Tanaka does not explicitly teach, but Kosiba further teaches:
... a week splitter component [KOSIBA reads on: Figs. 8, 9, para 110, as above, Claim 2] ... 
... a configuration option, wherein the week splitter component [as above] ... 
... on another day in a week associated with the selected day or to a second selected role in the plurality of roles [KOSIBA reads on: para 54, "WFMS 115 forecasts contact volumes and handle times and develops employee schedules in such a manner that resources are available to answer or process the incoming flow of contacts. The WFMS 115 uses generic forecasting techniques such as moving averages or autoregressive integrated moving average (ARIMA) models to predict, for any future day, the number of contacts the center can expect. The WFMS 115 then determines, using a variety of algorithms, the phone agent staffing levels by time of day that will result in the center's meeting an overall service standard goal for the forecasted number of contacts. Shift optimization algorithms are then used to calculate the shifts that will best cover the estimated staffing requirements. The WFMS 115 also provides processes to monitor phone agent productivity and to allow phone agents to select and manage their weekly work-shifts. The WFMS 115 sends schedules, shift swaps, schedule adherence, and hours worked data to the HRD 120." - allow phone agents to select and manage their weekly work-shifts, shift swaps is a configuration option, on another day in a week associated with the selected day or to a second selected role in the plurality of roles; para 65, "After dividing up the workforce into management units (and potential future management units not yet in existence), a virtual representation of each management unit is developed. This virtual representation is a data structure that contains attributes such as: (1) the work hours of the unit (e.g., opens at 8 am and closes at 5:30 pm); (2) the distribution by time of available resources (e.g., what percentage of the total agents are available during each half hour increment of a given week); .."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Tanaka in view of Kosiba in view of Burks to incorporate the further teachings of Kosiba in the same field of endeavor of scheduling work to include a configuration option, wherein the week splitter component, on another day in a week associated with the selected day or to a second selected role in the plurality of roles. The motivation for doing this would have been to improve the scheduling of Tanaka in view of Kosiba in view of Burks by efficiently determining work hours. 
Tanaka in view of Kosiba in view of Burks does not explicitly teach, but Lord teaches:
... based on a rounding value and a rounding threshold, wherein the rounding threshold rounds labor demand [LORD reads on: para 35, "Based on the above, the labor planning application 114 multiplies the percentage for each processing stage by the worker count 142 for the first shift (e.g., 50 workers) determines a worker allocation 128 of 17 workers for the first processing stage 127a, a worker allocation 128 of 13 workers for the second processing stage 127b, and a worker allocation 128 of 20 workers for the third processing stage 127c. Although in this example, certain values were rounded to a nearest whole number, the labor planning application 114 may be configured to be rounded according to preset or default rules to result in a whole number to allow for a worker to be properly allocated during a shift 146"] ... 
... re-allocates all remaining hours ... from rounding to a first selected role [LORD reads on: para 9, "The number of workers that may be assigned to the various processing stages during a particular shift is established according to a shift schedule. Managers are tasked with assigning the workers during a particular shift to the processing stages in numbers which will prevent bottlenecks in the workflow sequence (e.g., overflow or underflow conditions) and/or the need for a costly labor move (e.g., re-assigning a worker from one process stage to another during a shift).  For example, if a first processing stage currently has two hours of work to process during a shift and a second processing stage has fifteen minutes of work to process during that shift, a manager may wish to have more workers from an available pool of workers (e.g., a total number of workers available to work during the shift) to the first processing stage as compared to the number of workers assigned to the second processing stage."; para 10, "Reducing the quantity of worker transitions during a shift reduces the amount of time wasted during and after transitions. Managers may monitor the amount of pending work at processing stages to determine how much time it will take the processing stage to process the pending work. Typically, this is accomplished by sending runners to manually inspect the amount of pending work. A manager or another party may then estimate how long it will take to process the pending work using personal experience or other factors. Based on this estimate, the manager may elect to change the allocation of workers among the respective processing stages."; para 33, "In an example, a daily shift schedule 140 may indicate a worker count 142 of 50 workers for a first shift 146 for a particular location having three processing stages 127 (e.g., a first processing stage 127a, a second processing stage 127b and a third processing stage 127c). .. In this example, the labor planning application 114 may determine a takt time 135 indicating that one normalized worker can perform an unloading action 152 on a single work unit 120 of ten items 122 in two minutes. .. For example, the labor planning application 114 determines an estimated processing time of 45 minutes for the second processing stage 127b and an estimated processing time of 75 minutes for the third processing stage 127c."; para 34, "In view of the estimated processing times for the three processing stages 127a, 127b, and 127c during the first shift 146, the labor planning application 114 determines a total estimated processing time of 180 minutes, with the first processing stage 127a accounting for approximately 33% of the estimated work (i.e., 60 minutes divided by 180 minutes), the second processing stage 127b accounting for approximately 25% of the estimated work, and the third processing stage 127c accounting for approximately 42% of the estimated work."; para 35, "Based on the above, the labor planning application 114 multiplies the percentage for each processing stage by the worker count 142 for the first shift (e.g., 50 workers) determines a worker allocation 128 of 17 workers for the first processing stage 127a, a worker allocation 128 of 13 workers for the second processing stage 127b, and a worker allocation 128 of 20 workers for the third processing stage 127c. Although in this example, certain values were rounded to a nearest whole number, the labor planning application 114 may be configured to be rounded according to preset or default rules to result in a whole number to allow for a worker to be properly allocated during a shift 146. In an embodiment, a rounding decision may be made by the labor planning application 114 based on a worker type 144 associated with one or more workers in a worker allocation 128. For example, if a worker identified as being highly skilled in an unloading action is part of the worker allocation 128 for the processing stage including the unloading action, the labor planning application 114 may round the worker allocation 128 for that processing stage down to a nearest whole number (e.g., taking into account the worker allocation 128 includes the highly skilled worker)." - certain values were rounded to a nearest whole number, application 114 may be configured to be rounded according to preset or default rules to result in a whole number to allow for a worker to be properly allocated, based on a worker type 144 is allocates all remaining hours from rounding to a first selected role; para 38, "In an example, the labor planning application 114 may determine a first labor plan for a location including three processing stages 127 (e.g., processing stage A, processing stage B, and processing stage C), the first labor plan including a first worker allocation .. the labor planning application 114 may determine a second worker allocation including adjusted worker allocation values for the processing stages." - adjusted worker allocation is re-allocates] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Tanaka in view of Kosiba in view of Burks to incorporate the teachings of Lord in the same field of endeavor of scheduling work to include based on a rounding value and a rounding threshold, wherein the rounding threshold rounds labor demand, re-allocates all remaining hours from rounding to a first selected role. The motivation for doing this would have been to improve the scheduling of Tanaka in view of Kosiba in view of Burks by efficiently determining work hours. See Lord, Abstract, "A labor planning application determines a labor plan including an allocation of workers to multiple processing stages during a shift based on estimated work for processing by the respective processing stages during the shift.".

27.	As per Claim 5, Tanaka in view of Kosiba in view of Burks teaches:
The system of claim 1 [as above], further comprising: 
Tanaka does not explicitly teach, but Kosiba further teaches:
... a week splitter component [KOSIBA reads on: Figs. 8, 9, para 110, as above, Claim 2] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Tanaka in view of Kosiba to incorporate the further teachings of Kosiba in the same field of endeavor of scheduling work to include a week splitter component. The motivation for doing this would have been to improve the scheduling of Tanaka in view of Kosiba by efficiently determining work hours. 
Tanaka in view of Kosiba does not explicitly teach, but Lord teaches:
... that rounds a fractional value to a whole value based on a rounding value [LORD, reads on: paras 33-35, as above, Claim 4].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Tanaka in view of Kosiba to incorporate the teachings of Lord in the same field of endeavor of scheduling work to include rounds a fractional value to a whole value based on a rounding value. The motivation for doing this would have been to improve the scheduling of Tanaka in view of Kosiba by efficiently determining work hours. 

28.	Claims 10-15 rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Kosiba in view of Lord in further view of Burks.

29.	As per Claim 10, Tanaka teaches:
A computer-implemented method for budget driven labor demand allocation, the computer-implemented method [TANAKA reads on: Abstract, "A system prepares a work schedule for a retail establishment."; Fig. 2, database 203, data warehouse 208, Data Processing Unit 210; para 10, "The data fusion system may reside remotely on a server “in the cloud”."; para 29, " Scheduler 103 may reside in a server accessible over a wide area network (i.e., “in the cloud”), such as the internet."; para 33, " In some implementation, processing sensor data may be carried out in data processing unit 210."] comprising:
determining ... a set of hours from a plurality of goal hours to each week in a set of weeks [TANAKA reads on: Fig. 7a, Max Shift Length (8 Hours) 1206, Min Shift Length (4 Hours) 1207, Max Weekly Shift 1208; para 40, "Based on these input data, prediction engine 304 may determine a staffing need forecast for a particular future date and time (e.g., for any time in the immediate future two-week window, at 15-minute resolutions). This staffing need forecast is provided to scheduler 103 for its determination of a preliminary work schedule."; para 50, "FIG. 6 shows a process for generating feasible employee schedule 1150 from optimal staff count 1140 and labor constraints, including total time 1105 the store is open, maximum shift length 1106 (e.g., 8 hours), minimum shift length 1107 (e.g., 4 hours), and the store's total labor budget 1108."] ... 
allocating ... the set of hours from the plurality of goal hours to each week in a set of weeks [reads on: paras 6, 9, as above, Claim 1; para 26, "Scheduler 103 may access schedule database 102 through an appropriate interface to extract employee availability, to examine existing work schedules, and to create and update work schedules in schedule database 102. App 104 allows a store manager to access the work schedules under his control and to make correction or adjustments, when necessary or desired."; para 40, "Based on these input data, prediction engine 304 may determine a staffing need forecast for a particular future date and time (e.g., for any time in the immediate future two-week window, at 15-minute resolutions). This staffing need forecast is provided to scheduler 103 for its determination of a preliminary work schedule."; para 50, "FIG. 6 shows a process for generating feasible employee schedule 1150 from optimal staff count 1140 and labor constraints, including total time 1105 the store is open, maximum shift length 1106 (e.g., 8 hours), minimum shift length 1107 (e.g., 4 hours), and the store's total labor budget 1108."]; ... 
Tanaka does not explicitly teach, but Kosiba teaches:
... by a week splitter component [KOSIBA reads on: Fig. 8, PROCESS THE GRANULAR PERFORMANCE DATA INTO DAILY, WEEKLY OR MONTHLY PERFORMANCE DATA 810; Fig. 9, graphical user interface 900; para 109, "The set of selection fields 900 include a contact center field 920, a staff-type field 925, and a call type field 930. These fields allow the user to select for analysis a particular management unit of a given contact center (within the contact center system) when responding to a specific contact demand unit."; para 110, "The analysis fields 910 include full-time staff fields 935, part time staff fields 940, staff total fields 945, calls fields 950, and performance fields 955. In FIG. 9, all of these fields show values per month. .. Alternatively, the analysis fields 910 may be chosen to correspond to values per day or per week by, for example, double-clicking one of the month labels at the top of one of the columns (e.g., double-clicking on the words "Mar-01")."], ... 
... by the week splitter component [KOSIBA reads on: para 19, "The method may include using the predictions to allocate resources over a predetermined time period. The predetermined time period may include one of minutes, hours, days, weeks, months and years."], ... 
... re-splitting, by the week splitter component [KOSIBA reads on: para 19, as above; para 121, " Since the performance outputs (fields 970 and 976-981) are simply looked up in the planning and analysis database using the scale factors (fields 972-975), the user may manipulate most of the values in the fields of the user interface 900. Specifically, the user may freely change the full time staff fields 935, the part time staff fields 940, .."], ... 
... validating, by a validation component, a set of per-role allocation hours conforms with the budget plan during the selected time-period [KOSIBA reads on: Fig. 4, Claim 1; Fig. 5, RUN MODEL AND STORE RESULTS 515, COMPARE RESULTS WITH PERFORMANCE DATA 520, VALIDATED MODEL 525; paras 54, 55, 71, 72, 74, as above, Claim 9; para 60, "The WFMS 115 incorporates all of this information into the staffing schedule. The analysis system 205 also provides the staffing plan to the HRD 120 and its analysts along with a budget estimate corresponding to that staffing plan."]; and ... 
... on condition the set of per-role allocation hours are validated based on the budget plan [KOSIBA, as above].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Tanaka to incorporate the teachings of Kosiba in the same field of endeavor of scheduling work to include re-splitting, by the week splitter component; validating, by a validation component, a set of per-role allocation hours conforms with the budget plan during the selected time-period. The motivation for doing this would have been to improve the scheduling of Tanaka by efficiently verifying the model output. 
Tanaka in view of Kosiba does not explicitly teach, but Lord teaches:
... comprising a weekly item delivery schedule for the item selection area [LORD reads on: para 19, "In further implementations, a worker client 104 may scan, or otherwise accept as input, a shipping manifest or other inventory of delivered items 122 to determine a quantity of unprocessed work units 120 or items 122. Other approaches may also be used to determine a quantity of unprocessed work units 120 currently assigned to the processing stage 127."; para 20, "The delivery schedule 130 may include an accounting of a quantity of deliveries scheduled for a given period of time (e.g., a listing of the deliveries scheduled for a given day), a size of each of the scheduled deliveries (e.g., a quantity of items 122 estimated for each delivery), and/or a type or category of the items 122 included in each the scheduled deliveries an estimated arrival time for each of the scheduled deliveries. In an embodiment, the delivery schedule 130 may include a manifest for each of the deliveries scheduled for a given period of time, the manifest including delivery information, such as, for example, an identification (e.g., classification, size, type, etc.) of the items included in each scheduled delivery and the estimated arrival time of each scheduled delivery."; para 21, " In an embodiment, the labor plan 117 includes an indication of the worker allocation 128 identified for performing the estimated work 150 for each of a quantity of processing stages 127 for each of a quantity of different shifts 146 during a period of time (e.g., for each shift 146 during a day, for each shift 146 during a week, for each shift 146 during a month, for each shift 146 during an predetermined number of days)."]; ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Tanaka in view of Kosiba to incorporate the teachings of Lord in the same field of endeavor of scheduling work to include (the live metric data) comprising a weekly item delivery schedule for the item selection area. The motivation for doing this would have been to improve the work scheduling of Tanaka in view of Kosiba by efficiently determining delivery times. 
Tanaka in view of Kosiba in view of Lord does not explicitly teach, but Burks teaches:
... in an extensible markup language (XML) file format [BURKS reads on: para 160, as above, Claim 1]; ...
... and output in the XML file format [BURKS reads on: para 76, "Data upon which DSPT 100 operates, including restaurant-specific data corresponding to, for example, restaurant configuration and historical transaction data of that restaurant, and output data resulting from the operation of DSPT 100, may reside locally on restaurant computer systems, .."; para 160, as above] ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Tanaka in view of Kosiba in view of Lord to incorporate the teachings of Burks in the same field of endeavor of scheduling work to include in an extensible markup language (XML) file format; and output in the XML file format. The motivation for doing this would have been to improve the schedule data handling of Tanaka in view of Kosiba in view of Lord by efficiently saving data. 
The remainder of Claim 10 rejected under the same rationale as Claim 1 above.

30.	As per Claim 11, Tanaka in view of Kosiba in view of Lord in view of Burks teaches:
The computer-implemented method of claim 10, wherein the selected forecast spreading routine [as above, Claim 10] comprises 
Tanaka does not explicitly teach, but Kosiba further teaches:
a midpoint spreading routine, and further comprising: spreading hours in a first set of hours beginning at a user-configurable midpoint time segment allocating hours equally on both sides of the user-configurable mid-point time segment, wherein the hours are spread away from the user-configurable mid-point time segment toward a first end-point and a second end-point until all hours in the first set of hours are allocated [KOSIBA reads on: para 92, "Estimating the maximum and minimum possible hourly call volumes for a given workflow relationship requires estimating the maximum and minimum hourly call volumes for each individual contact demand unit that is included in the workflow relationship. The maximum and minimum hourly call volumes for each contact demand unit is obtained by estimating a reasonable maximum and minimum monthly call volume forecast for the contact center and then allocating the forecasted monthly call volume to the different contact demand units that are serviced by the contact center. The forecasts of call volumes developed in step 705 may be used to determine this estimate."; para 93, "The maximum and minimum hourly call volumes for each contact demand unit are then obtained by applying the maximum and minimum monthly call volumes allocated to that contact demand unit to that contact demand unit's distribution of weekly, daily, and hourly call volumes as estimated in step 700. The upper and lower bound of the potential swings in the resulting hourly call volumes for each contact demand unit is the maximum and minimum hourly call volume for that contact demand unit. The maximum and minimum hourly call volumes may then be used to determine the maximum and minimum hourly call volume inputs to the workflow relationship model. For example, if the workflow relationship is "management units x and y handle contact demand units A, B, and C directly" and the maximum and minimum hourly call volumes for contact demand units A, B, and C are 100-5 calls, 50-10 calls, and 20-5 calls, respectively, then the maximum and minimum hourly call volume inputted into the workflow relationship model is 170-20."; para 95, "Estimating the maximum and minimum hourly staffing level for a given workflow relationship requires estimating the maximum and minimum hourly staffing level for each individual management unit included in the workflow relationship. This maximum and minimum hourly staffing level for each management unit is obtained by estimating the reasonable maximum and minimum monthly staffing level forecast for the contact center and then allocating the forecasted staffing level to the different management units of the contact center. The forecasts of staffing levels developed in step 705 may be used to determine this estimate. The maximum and minimum hourly staffing levels for each management unit are then obtained by applying the maximum and minimum monthly staffing levels allocated to that management unit to that management unit's distribution of weekly, daily, and hourly call volumes as estimated in step 700. The upper and lower bounds of the reasonable swings in the resulting staffing levels for each management unit is the maximum and minimum hourly staffing level for that management unit. The maximum and minimum hourly staffing levels may then be used to determine the maximum and minimum hourly staffing level inputs to the workflow relationship model."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Tanaka in view of Kosiba in view of Lord in view of Burks to incorporate the further teachings of Kosiba in the same field of endeavor of scheduling work to include a midpoint spreading routine, and further comprising: spreading hours in a first set of hours beginning at a user-configurable midpoint time segment allocating hours equally on both sides of the user-configurable mid-point time segment, wherein the hours are spread away from the user-configurable mid-point time segment toward a first end-point and a second end-point until all hours in the first set of hours are allocated. The motivation for doing this would have been to improve the work scheduling of Tanaka in view of Kosiba in view of Lord in view of Burks by efficiently determining work hours. 

31.	As per Claim 12, Tanaka in view of Kosiba in view of Lord in view of Burks teaches:
The computer-implemented method of claim 10, wherein the selected forecast spreading routine [as above, Claim 10] comprises 
Tanaka does not explicitly teach, but Kosiba further teaches:
an end-points spreading routine, and further comprising: spreading hours in a first set of hours from a user-configurable first end-point and a user-configurable second end-point equally toward a mid-point until all hours in the first set of hours are allocated [KOSIBA reads on: para 92, "Estimating the maximum and minimum possible hourly call volumes for a given workflow relationship requires estimating the maximum and minimum hourly call volumes for each individual contact demand unit that is included in the workflow relationship. The maximum and minimum hourly call volumes for each contact demand unit is obtained by estimating a reasonable maximum and minimum monthly call volume forecast for the contact center and then allocating the forecasted monthly call volume to the different contact demand units that are serviced by the contact center. The forecasts of call volumes developed in step 705 may be used to determine this estimate."; para 92, "Estimating the maximum and minimum possible hourly call volumes for a given workflow relationship requires estimating the maximum and minimum hourly call volumes for each individual contact demand unit that is included in the workflow relationship. The maximum and minimum hourly call volumes for each contact demand unit is obtained by estimating a reasonable maximum and minimum monthly call volume forecast for the contact center and then allocating the forecasted monthly call volume to the different contact demand units that are serviced by the contact center. The forecasts of call volumes developed in step 705 may be used to determine this estimate."; para 93, "The maximum and minimum hourly call volumes for each contact demand unit are then obtained by applying the maximum and minimum monthly call volumes allocated to that contact demand unit to that contact demand unit's distribution of weekly, daily, and hourly call volumes as estimated in step 700. The upper and lower bound of the potential swings in the resulting hourly call volumes for each contact demand unit is the maximum and minimum hourly call volume for that contact demand unit. The maximum and minimum hourly call volumes may then be used to determine the maximum and minimum hourly call volume inputs to the workflow relationship model. For example, if the workflow relationship is "management units x and y handle contact demand units A, B, and C directly" and the maximum and minimum hourly call volumes for contact demand units A, B, and C are 100-5 calls, 50-10 calls, and 20-5 calls, respectively, then the maximum and minimum hourly call volume inputted into the workflow relationship model is 170-20."; para 95, "Estimating the maximum and minimum hourly staffing level for a given workflow relationship requires estimating the maximum and minimum hourly staffing level for each individual management unit included in the workflow relationship. This maximum and minimum hourly staffing level for each management unit is obtained by estimating the reasonable maximum and minimum monthly staffing level forecast for the contact center and then allocating the forecasted staffing level to the different management units of the contact center. The forecasts of staffing levels developed in step 705 may be used to determine this estimate. The maximum and minimum hourly staffing levels for each management unit are then obtained by applying the maximum and minimum monthly staffing levels allocated to that management unit to that management unit's distribution of weekly, daily, and hourly call volumes as estimated in step 700. The upper and lower bounds of the reasonable swings in the resulting staffing levels for each management unit is the maximum and minimum hourly staffing level for that management unit. The maximum and minimum hourly staffing levels may then be used to determine the maximum and minimum hourly staffing level inputs to the workflow relationship model."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Tanaka in view of Kosiba in view of Lord in view of Burks to incorporate the further teachings of Kosiba in the same field of endeavor of scheduling work to include an end-points spreading routine, and further comprising: spreading hours in a first set of hours from a user-configurable first end-point and a user-configurable second end-point equally toward a mid-point until all hours in the first set of hours are allocated. The motivation for doing this would have been to improve the work scheduling of Tanaka in view of Kosiba in view of Lord in view of Burks by efficiently determining work hours. 

32.	As per Claim 13, Tanaka in view of Kosiba in view of Lord in view of Burks teaches:
The computer-implemented method of claim 10 [as above], further comprising:
Tanaka further teaches:
adding, by a coverage-fill component, at least one remainder time-segment to a lowest demand level during a selected time window beginning at a last edge for the selected day, wherein the coverage-fill component adds a time segment to each edge based on a set of edges with a highest rounding error until there are no un-allocated remainder time-segments remaining [TANAKA reads on: paras 37, 38, 43, 44, 55, as above, Claim 8].

33.	As per Claim 14, Tanaka in view of Kosiba in view of Lord in view of Burks teaches:
The computer-implemented method of claim 10 [as above], further comprising: 
Tanaka further teaches:
... and the item selection area [TANAKA reads on: para 41, as above, Claim 1] ...
Tanaka does not explicitly teach, but Kosiba further teaches:
... calculating, by an offsetting component, a per-day demand associated with the selected role ... based on a first set of metrics during a first portion of a per-day demand calculation and a second set of metrics during a second portion of the per-day demand calculation [KOSIBA reads on: Figs. 4, 8, paras 6, 50, 64, 76, as above, Claim 6].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Tanaka in view of Kosiba in view of Lord in view of Burks to incorporate the further teachings of Kosiba in the same field of endeavor of scheduling work to include calculating, by an offsetting component, a per-day demand associated with the selected role ... based on a first set of metrics during a first portion of a per-day demand calculation and a second set of metrics during a second portion of the per-day demand calculation. The motivation for doing this would have been to improve the work scheduling of Tanaka in view of Kosiba in view of Lord in view of Burks by efficiently determining work hours. 

34.	As per Claim 15, Tanaka in view of Kosiba in view of Lord in view of Burks teaches:
The computer-implemented method of claim 10 [as above], wherein the rounding and smoothing comprises
Tanaka does not explicitly teach, but Kosiba further teaches:
edge-filling, by a smoothing component, to generate a set of per-role allocation hours for each day during the selected time-period [KOSIBA reads on: para 92, "Estimating the maximum and minimum possible hourly call volumes for a given workflow relationship requires estimating the maximum and minimum hourly call volumes for each individual contact demand unit that is included in the workflow relationship. The maximum and minimum hourly call volumes for each contact demand unit is obtained by estimating a reasonable maximum and minimum monthly call volume forecast for the contact center and then allocating the forecasted monthly call volume to the different contact demand units that are serviced by the contact center. The forecasts of call volumes developed in step 705 may be used to determine this estimate."; para 93, "The maximum and minimum hourly call volumes for each contact demand unit are then obtained by applying the maximum and minimum monthly call volumes allocated to that contact demand unit to that contact demand unit's distribution of weekly, daily, and hourly call volumes as estimated in step 700. The upper and lower bound of the potential swings in the resulting hourly call volumes for each contact demand unit is the maximum and minimum hourly call volume for that contact demand unit. The maximum and minimum hourly call volumes may then be used to determine the maximum and minimum hourly call volume inputs to the workflow relationship model. For example, if the workflow relationship is "management units x and y handle contact demand units A, B, and C directly" and the maximum and minimum hourly call volumes for contact demand units A, B, and C are 100-5 calls, 50-10 calls, and 20-5 calls, respectively, then the maximum and minimum hourly call volume inputted into the workflow relationship model is 170-20."; para 95, "Estimating the maximum and minimum hourly staffing level for a given workflow relationship requires estimating the maximum and minimum hourly staffing level for each individual management unit included in the workflow relationship. This maximum and minimum hourly staffing level for each management unit is obtained by estimating the reasonable maximum and minimum monthly staffing level forecast for the contact center and then allocating the forecasted staffing level to the different management units of the contact center. The forecasts of staffing levels developed in step 705 may be used to determine this estimate. The maximum and minimum hourly staffing levels for each management unit are then obtained by applying the maximum and minimum monthly staffing levels allocated to that management unit to that management unit's distribution of weekly, daily, and hourly call volumes as estimated in step 700. The upper and lower bounds of the reasonable swings in the resulting staffing levels for each management unit is the maximum and minimum hourly staffing level for that management unit. The maximum and minimum hourly staffing levels may then be used to determine the maximum and minimum hourly staffing level inputs to the workflow relationship model." - staffing levels for each management unit are then obtained by applying the maximum and minimum monthly staffing levels allocated to that management unit to that management unit's distribution of weekly, daily, and hourly call volumes as estimated in step 700 is edge-filling to generate a set of per-role allocation hours for each day during the selected time-period].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Tanaka in view of Kosiba in view of Lord in view of Burks to incorporate the further teachings of Kosiba in the same field of endeavor of scheduling work to include edge-filling to generate a set of per-role allocation hours for each day during the selected time-period. The motivation for doing this would have been to improve the work scheduling of Tanaka in view of Kosiba in view of Lord in view of Burks by efficiently determining work hours. 



Response to Arguments

35.	Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive and/or are moot in view of the new rejections necessitated by the amendments. 

36.	Applicant argues (at pp. 12-14) that outputting results in XML file format integrates the judicial exception into a practical application at step 2A, Prong Two of the analysis under the 2019 PEG by analogy with Example #42 of the Subject Matter Eligibility Examples, or at least provides significantly more than the abstract idea at step 2B. 
Examiner respectfully disagrees. Although some standardization of file formats is evident in the language of the Claims, the analogy with Example #42 is not complete; the standardized file format is simply used to output data, but it performs no further function in the claimed invention. The data format is therefore merely insignificant extra-solution activity, and therefore does not integrate the abstract idea into a practical application of the abstract idea, nor does it provide significantly more than the abstract idea at step 2B - see MPEP 2105(g).

37.	Applicant argues (at p. 16) that Kosiba does not teach "spreads the set of hours for a selected day across a set of time-segments for the selected day".
Examiner respectfully disagrees. Kosiba clearly teaches this under Broadest Reasonable Interpretation at, for example, paragraph 95 ("The maximum and minimum hourly staffing levels for each management unit are then obtained by applying the maximum and minimum monthly staffing levels allocated to that management unit to that management unit's distribution of weekly, daily, and hourly call volumes as estimated in step 700.") and paragraph 106 ("The granular contact center performance data is then processed into daily, weekly, or monthly performance data (step 810). Assuming an hour is the time increment, the granular performance data is processed into daily, weekly, or monthly performance data by applying the hourly staff distribution, call volume distribution, customer patience distribution, handle time distribution, and phone line distribution developed in step 700 to a given daily, weekly, or monthly staffing level, call volume, customer patience, handle time, and number of phone lines, respectively.").

38.	Applicant also argues (at p. 17) that Kosiba does not teach the amended claim language "re-allocates all remaining hours available in the budget plan" as in Claim 4.
Examiner agrees, but notes that, under Broadest Reasonable Interpretation, Lord teaches re-allocation of hours (at paragraph 38) and Tanaka teaches hours available in the budget plan (at paragraph 26), as explained in detail at paragraph 26 above in this Office Action. Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references - see MPEP 2145(IV).

39.	Applicant further argues (at p. 17) that Kosiba does not teach "a per-day demand based on a first set of metrics during a first portion of a per-day demand calculation for a selected day and a second set of metrics during a second portion of the per-day demand calculation for the selected day" as in Claim 6.
Examiner respectfully disagrees. Kosiba clearly teaches this under Broadest Reasonable Interpretation for a 35 U.S.C. 103 obviousness rejection at paragraph 6 ("Workforce management systems generally include methods for forecasting workloads as well as automatic and manual methods for assigning employees to work-shifts in order to meet service quality goals. In these systems, queuing equations are used to estimate the personnel (i.e., agents or servers) required for each hour of the day to service a given workload.") and paragraph 50 ("Implementations of the present system and method rapidly generate computer simulated performance forecasts, resource plans, and behavioral analysis in an environment in which there is a varying workload by time of day, day of week, inter-week and inter-month, and a varying number of resources by time of day, day of week, inter-week and inter-month."), since each hour of the day defines a different portion of the day, and service quality goals and varying workload are different metrics.

40.	The remainder of Applicant's arguments concerning the amended claim language under the prior 35 U.S.C. 103 rejection are moot in light of the new 35 U.S.C. 103 rejection, incorporating the new reference Burks.



Conclusion

41.	Applicant's amendment necessitated any new ground(s) of rejection presented in this Office Action. See MPEP §706.07(a). 

42.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

43.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        
/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623